971 So.2d 853 (2007)
Robert P. WHITE and Carol Chabinak, Appellants,
v.
David BUCKWALTER and Ethyl Buckwalter and Henry Finck, Appellees.
No. 3D06-3157.
District Court of Appeal of Florida, Third District.
October 31, 2007.
Rehearing Denied December 12, 2007.
Andrew M. Tobin, Tavernier, for appellants.
Vernis Bowling and Scott C. Black, Islamorada; Greenman & Manz and Franklin D. Greenman, for appellees.
Before COPE and WELLS, JJ., and FLETCHER, Senior Judge.
WELLS, J.
Affirmed. See Fontainebleau Hotel Corp. v. Forty-Five Twenty-Five, Inc., 114 So.2d 357, 359 (Fla. 3d DCA 1959) (stating that "it is universally held that where a structure serves a useful and beneficial purpose, it does not give rise to a cause of action . . . even though it causes injury to another by cutting off light and air and interfer[es] with the view that would otherwise be available over adjoining land in its natural state, regardless of the fact that the structure may have been erected partly for spite"); see also Messett v. Cohen, 741 So.2d 619, 622 (Fla. 5th DCA 1999) (finding that "a claim of `obstructed view' does not constitute a `legally recognizable interest'"); Calusa Golf, Inc. v. Carlson, 464 So.2d 1271, 1271 (Fla. 3d DCA 1985) (finding that, "even though a spiteful purpose may have partially motivated the construction of the fence," an injunction preventing the construction was inappropriate where the fence would "serve a useful purpose by protecting the [property] from trespass and vandalism").